304 So.2d 895 (1974)
Linda WILLIAMS
v.
ALABAMA NEON SIGN CO. et al.
SC 862.
Supreme Court of Alabama.
December 5, 1974.
Williams, Williams & Williams, P.C., Tuscaloosa, Carl E. Chamblee, Birmingham, for appellant.
Dunn, Porterfield, McDowell, Scholl & Clark, Birmingham, for appellees Ala. Neon Sign Co. and E. L. Fesperman individually and d/b/a Ala. Neon Sign Co.
Balch, Bingham, Baker, Hawthorne, Williams & Ward and Thomas W. Christian and John P. Scott, Jr., Birmingham, for appellee Ala. Power Co.
London, Yancey, Clark & Allen and John M. Laney, Jr., Birmingham, for appellee Armco Steel Corp.
Edward O. Conerly, Birmingham, for appellees St. Paul Fire & Marine Ins. Co., Jack L. Hail, John L. Sullivan, John B. Warren, John Beale and Ala. Outdoor Advertising Co.
PER CURIAM.
The sole question presented on this appeal is whether a wife may maintain an action for loss of her husband's consortium in Alabama.
The trial court, following Smith v. United Construction Workers, District 50, 271 Ala. 42, 122 So.2d 153, dismissed the action on the ground that the wife had no cause of action. This court overruled Smith, supra, in Swartz v. United States Steel Corporation, 293 Ala. 439, 304 So.2d 881, this day decided. On the authority of Swarts, supra, the judgment is reversed and the cause is remanded.
Reversed and remanded.
HEFLIN, C. J., and HARWOOD, BLOODWORTH, FAULKNER and JONES, JJ., concur.
MERRILL, COLEMAN, MADDOX and McCALL, JJ., dissent.